Citation Nr: 0421713	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-07 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960 and from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

By way of procedural clarification, the veteran maintains, in 
essence, that his pre-existing flat feet underwent permanent 
aggravation during his periods of active duty.  For purposes 
of this decision, service connection for flat feet is the 
only issue on appeal.  It appears that the veteran has also 
asserted that his bunions and/or hammer toes either were 
incurred in or aggravated by military service.  If he desires 
to pursue a claim for either of those disorders (or any 
others), he should do so with specificity at the RO.  At this 
time, the only issue before the Board is listed on the title 
page.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The evidence indicates that the veteran was diagnosed 
with flat feet prior to his entrance into active duty in 
September 1958.

3.  The veteran's pre-service flat feet did not undergo a 
permanent increase in severity during his periods of active 
duty.


CONCLUSION OF LAW

Bilateral flat feet were not incurred in or aggravated by the 
veteran's periods of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations regarding service-
connection outlined above, a pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) (2003).  Finally, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold question is whether the veteran's military 
service resulted in an increase in his flat feet disorder.  
At a personal hearing, the veteran testified that he never 
had any problems with his feet prior to service.  He 
remembered getting through basic training without any 
problems and could not recall when he developed pain in his 
feet.  He indicated that he would soak his feet in the shower 
and was prescribed pain medication.  He stated that, as a 
medic, he treated himself and there was never any report made 
of the treatment.  He remarked that he was given some sort of 
insert for his shoes, but not orthodontics and was placed on 
light duty for a time.  He noted that he had had problems 
with his feet since discharge.  Nonetheless, after a careful 
review of the evidence, the Board finds that the claim must 
be denied.

First, the Board places significant probative value on the 
lack of complaints of, treatment for, or diagnosis related to 
flat feet during the veteran's first period of active duty.  
For example, while he was diagnosed with pes planus (without 
a characterization of the severity) in an April 1958 pre-
induction examination, a September 1958 re-examination report 
showed normal feet and he entered into his first period of 
active duty.  Further, the Board is persuaded by the complete 
absence of complaints of, treatment for, or diagnosis of flat 
feet during this first period of active duty.  At the 
conclusion of his first period of active duty in September 
1960, the separation examination revealed a normal clinical 
evaluation of the veteran's feet.  In addition, he self-
reported in the Report of Medical History that he had no foot 
trouble.

At the time of induction into his second period of active 
duty in September 1961, the veteran again self-reported no 
foot trouble but the examiner noted "marked" bilateral pes 
planus on the examination report.  This suggests to the 
Board, without the Board so concluding, that if there was a 
worsening of his condition, it occurred, in fact, in the year 
between his first and second periods of active duty.  

Further, while the Board notes that the veteran sought 
treatment on one occasion during his second period of active 
duty (and was treated with heel raises and heel extensions), 
he was diagnosed with "moderate" weak feet.  Moreover, the 
June 1962 service separation examination characterized his 
flat feet as "moderate," again indicating to the Board that 
the condition had not worsened from the time of induction, 
when the condition was characterized as "marked."  Although 
the Board is guarded in its reliance on the terms mild, 
moderate, and marked as somewhat subjective, what is apparent 
is that there was clearly no aggravation of the condition 
from the time he entered into his second period of active 
duty (when the disorder was noted as "marked") until the 
time he was discharge (when the disorder was characterized as 
a lesser "moderate").  

The Board is also persuaded that there is no evidence of a 
chronic aggravation of the veteran's pre-existing flat feet 
shown in the post-service medical evidence.  For example, a 
March 1976 X-ray of the feet, some 14 years after his 
military separation, reported that his feet were "normal."  
In addition, he underwent a VA examination in April 1976 and 
was diagnosed with "moderate" pes planus, essentially the 
same characterization of the disorder as was reported in the 
June 1962 separation examination.  This evidence indicates to 
the Board that his flat feet disorder had not, in fact, 
undergone a permanent increase as a result of military 
service, 14-years previously.

Next, the Board places significant probative value on the 
fact that the medical evidence is essentially silent for 
complaints of, treatment for, or diagnosis of a foot disorder 
until early 1999, when the veteran sought treatment for a 
bunion and hammer toe.  He ultimately underwent surgical 
repair of the conditions in August 1999 and filed the current 
claim in August 2000.

As noted above, to support a claim of aggravation, it must be 
shown that the veteran's pre-existing disorder was aggravated 
during the period of active duty only.  The issue is not 
whether his condition became worse or is currently worse than 
it was during military duty.  Because the Board finds that 
the medical evidence indicates that the veteran's disorder 
was not, in fact, aggravated by military service (given the 
characterization of his flat feet as essentially "moderate" 
throughout the service medical records), the Board holds that 
the presumption of aggravation is not for application.  

Having found that there was no aggravation of the veteran's 
pre-existing flat feet disorder, the Board need not reach 
this issue of whether it was due to the natural progression 
of the disease.  As noted above, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  Therefore, the claim must be 
denied.

The Board has also considered the more recent private and VA 
medical opinions associated with the claims file.  Of note, 
in a September 1999 letter, a private podiatrist related that 
he first saw the veteran in March 1999.  After describing the 
veteran's various complaints and diagnoses (which 
interestingly did not include a diagnosis of pes planus), he 
concluded that the veteran's "bunion deformity was initiated 
during his military service years."  However, this letter 
has little probative value as it does not address the issue 
currently on appeal - pes planus.

Subsequently, the same private podiatrist submitted a second 
letter dated in July 2000 "in hopes it will facilitate [the 
veteran] in obtaining service connection for his feet and 
clarification of his foot pathology."  He concluded that 
there was evidence that the veteran's flat foot condition was 
permanently worsened as a result of service.  He indicated 
that the "progression of biomechanical imbalances has 
require [the veteran] to undergo surgery and seek further 
treatment for additional symptoms."  He noted that 
"marked" pes planus was reported on the veteran's entrance 
into active duty in September 1961 and stressed that further 
treatment was sought in 1976.  He diagnosed the veteran with 
adult dysfunctional flatfoot (ADF), which he described as a 
complex series of symptoms and joint changes of the midfoot, 
rearfoot, and ankle resulting in a flattening appearance of 
the arch.  He went on to describe the management and 
additional symptoms possible with ADF.  

However, the Board is inclined to place less probative value 
on this evidence.  Specifically, the assertion that the 
veteran sought treatment for sore feet some 14-years after 
military discharge (without any evidence of on-going 
treatment during the intervening years) simply does not 
support the claim that military service aggravated a pre-
existing condition.  In fact, it suggests that military 
service did not aggravate the condition as the veteran did 
not need further treatment for 14 years after discharge.  The 
Board finds that a 14-year gap between discharge from 
military service and the first reported post-service feet 
complaints is too remote in time to support a finding of 
aggravation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).

Next, the Board has considered the guidance offered by a 
November 2000 VA examination.  Interestingly, a VA podiatrist 
concluded that the veteran did not have pes planus.  He 
maintained that the veteran had normal arch contours and a 
normal heel pitch angle.  However, this opinion did not 
address the critical inquiry; that is, whether the veteran's 
pre-existing pes planus (clearly documents in the service 
medical records) was aggravated by his periods of active 
duty.  As such, the Board is inclined to place little 
probative weight on this evidence.

In a July 2001 VA examination report, the same podiatrist 
(although, as pointed out by the service representative, he 
is listed as an "M.D." in the examination report, it is 
apparent to the Board that he is the same podiatrist 
("DPM") who examined the veteran in November 2000) reviewed 
the veteran's past medical history and current complaints.  
After a physical examination, the clinical impressions 
included "previous bunionectomy, right first 
metatarsophalangeal joint, arthroplasty, right second toe, 
unrelated heel spurs, and otherwise normal structure."  He 
remarked that the veteran had shown him the letter from the 
private podiatrist who had diagnosed adult dysfunctional 
flatfoot.  

After reviewing the letter, the VA podiatrist stated that he 
did not fully concur with the opinion and felt that the 
veteran had some mild structural changed but he did not see a 
relationship between military service and the veteran's 
"current structural status."  He related the veteran's foot 
changes "to age and the foot structure that he has had all 
his life."  

The Board finds the guidance and information in the 
examination helpful but this medical examination does not 
directly address the critical inquiry of this issue on 
appeal.  Similarly, the Board has reviewed a September 2002 
statement from another private podiatrist but finds that it 
addresses only the current signs and symptoms and does not 
reach the issue of aggravation.  As such, the Board has 
placed the most significant weight on the manifestations of 
the veteran's disability prior to, during and subsequent to 
service, and the contemporaneous documents associated 
therewith.  

The Board is persuaded that there is no evidence of a chronic 
aggravation of the veteran's pre-existing flat foot disorder 
as evidenced by the essentially identical characterization of 
the condition at the time of induction and separation from 
military service, the lack of in-service complaints, and the 
absence of post-service complaints or treatment for flat feet 
for many years after service separation.  This evidence 
indicates to the Board that the veteran's flat foot disorder 
did not, in fact, undergo a permanent increase as a result of 
military service.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his present appeal by correspondence dated in 
May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the May 2004 VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  
Although the letter did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the April 2002 statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the May 2004 notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

The claim for entitlement to service connection for bilateral 
pes planus is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



